Citation Nr: 0114873	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-21 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 1999, the RO 
denied a rating in excess of 10 percent for hemorrhoids.  


FINDING OF FACT

The service-connected hemorrhoids are productive of rectal 
bleeding but not secondary anemia or fissures.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A.§  
1155 (West 1991); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 
7336 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records reveal complaints of and 
treatment for hemorrhoids beginning in 1975.  

A VA examination conducted in June 1984 resulted in a 
pertinent diagnosis of status post hemorrhoidectomy by 
patient's history.  

By rating decision dated in July 1984, the RO granted service 
connection for hemorrhoids and evaluated the disability as 
non-compensably disabling effective from July 1, 1983.  

A proctoscopic examination conducted in August 1985 revealed 
a rectal fissure and internal and external hemorrhoids.  

In February 1986, the RO granted an increased rating to 10 
percent for the service-connected hemorrhoids effective from 
August 13, 1985.  

VA clinical records reveal complaints of rectal bleeding in 
1986.  Hemorrhoids were intermittently noted on examination.  

A VA examination conducted in July 1986 revealed the presence 
of a large external hemorrhoid with some thrombosis.  The 
diagnosis was external hemorrhoids.  

A November 1986 VA examination resulted in a diagnosis of 
internal and external hemorrhoids of moderate severity.

A hemorrhoidectomy was performed in July 1987.  One year 
later, it was noted that the veteran was doing fairly well 
but still had some slight bleeding.  

A VA examination conducted in December 1988 resulted in a 
pertinent diagnosis of symptomatic external hemorrhoids.  

The next evidence of record demonstrating treatment for 
hemorrhoids was included in clinical records dated in 1991.  
The veteran was complaining of pain and some bleeding.  

In February 1994, the veteran sought treatment for pain and 
bleeding attributed to his hemorrhoids.  

In April 1995, it was noted that the veteran's alcohol use 
had caused a lot of diarrhea, which made the service-
connected hemorrhoids worse.  In August 1995, internal and 
external hemorrhoids were observed.  

In July 1998, the veteran claimed entitlement to a rating in 
excess of 10 percent for his service-connected hemorrhoids.  

In May 1999, the veteran reported his hemorrhoids were 
increasing in severity with coughing and movement producing 
pain.  The veteran also complained of inflamed hemorrhoids 
and that the medications he was using were not effective.  An 
analscope revealed a one centimeter external hemorrhoid which 
was tender and soft but not bleeding.  Two 8 centimeter 
internal hemorrhoids were also present which were described 
as painful with a small amount of bleeding.  The assessment 
was hemorrhoid.  A June 1999 document indicated that the 
veteran was to miss 7 days of work and remain at bed rest due 
to hemorrhoids.  In July 1999, an assessment of moderately 
symptomatic but improving hemorrhoids was made.  It was noted 
that the veteran did not desire surgery at that time. In 
December 1999, the veteran denied having any gastrointestinal 
or genitourinary problems.  

In January 2000, the veteran complained, in part, of 
hemorrhoidal pain.  

The report of an April 2000 VA examination has been 
associated with the claims file.  The veteran subjectively 
reported that his hemorrhoids had been getting progressively 
worse.  He indicated that he was experiencing some decrease 
in the degree of sphincter control.  According to the 
veteran, he occasionally leaked some stool in his underwear 
when he coughed or even without any movement at all.  The 
extent of the leakage was small and there were no involuntary 
bowel movements.  The veteran did not use any pads but said 
he changed his underwear very frequently.  He indicated that 
he was starting to experience bleeding at least once per 
week.  Sometimes there was blood streaked on the stool and 
sometimes there was some dripping of blood but this was 
described as a small amount.  He indicated that he had 
surgeries in 1985 and 1991 to remove thrombosed hemorrhoids.  
Since the surgery, he had not had any episodes of thrombosis 
of the hemorrhoids.  Treatment received included daily use of 
suppositories, Anusol and a hydrocortisone cream.  He also 
frequently used Sitz baths.  

Physical examination revealed two large external hemorrhoids 
which were painful to touch but without obvious thrombosis at 
the time of the examination.  Rectal tone was strong.  There 
was no evidence of rectal tone weakness and the guaiac test 
was negative.  There was no evidence of seizures nor was 
there evidence of fecal leakage or any bleeding at the time 
of the examination.  The diagnosis was recurrent symptomatic 
external hemorrhoids found.  

On a statement which was received at the RO in August 2000, 
the veteran alleged that his service-connected hemorrhoids 
resulted in severe bleeding during every bowel movement.  He 
estimated that he would lose 1/4 to 1/2 cup of blood each time.  
He alleged that he was wearing absorbent pads, two to three 
per day.  He reported that he carried extra underwear due to 
the bleeding.  He opined that as he had been taking multiple 
vitamins for five years he had not become anemic.  He 
indicated that he did experience fissures at times but they 
were not severe and he was able to treat them himself.  He 
estimated that he was 20 percent disabled due to the 
hemorrhoids.  

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  See 38 U.S.C.A. 
1155; 38 C.F.R.  3.321(a), 4.1.  VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App . 55, 58 
(1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  

The service-connected hemorrhoids are currently evaluated as 
10 percent disabling under Diagnostic Code 7336.  A 10 
percent disability rating is warranted for large or 
thrombotic irreducible hemorrhoids, with excessive redundant 
tissue.  A 20 percent disability is called for in cases 
involving persistent bleeding and with secondary anemia, or 
with fissures.  38 C.F.R. 4.114 Diagnostic Code 7336 (2000).

Preliminary Matter

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and 
supplemental statement of the case issued during the pendency 
of the appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  The appellant 
has been afforded the opportunity for a hearing but 
subsequently withdrew his request.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  The veteran has been afforded a VA 
examination for the disability at issue in April 2000.  The 
Board finds the results of the VA examination and the other 
medical evidence of record sufficient to decide this claim.  

Analysis

The Board finds a rating in excess of 10 percent is not 
warranted for the service-connected hemorrhoids.  To warrant 
a 20 percent disability evaluation, the hemorrhoids must be 
productive of persistent bleeding and secondary anemia or 
fissures.  There is some clinical evidence of the presence of 
rectal bleeding as well as the veteran's allegations of 
rectal bleeding.  The Board finds that, while the veteran is 
a lay person, he is competent to report on the presence and 
amount of rectal bleeding.  The Court has held that where the 
determinative issue involves a medical determination, 
competent medical evidence is required.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions of symptomatology or injury may suffice where the 
determinative issue is not medical in nature.  See Harvey, 
6 Vet. App. at 393; see also Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994) (lay testimony is competent only when it 
regards features or symptoms of injury or illness).  

The increased rating must be denied, however, as there is no 
clinical evidence of the presence of secondary anemia or 
fissures.  The veteran has reported that he had had fissures 
which he self treated.  The Board finds, however, that the 
veteran as a lay person, is not competent to diagnose the 
presence of either anemia or fissures.  The clinical records 
associated with the claims file as well as the VA examination 
report did not include any findings of anal fissures or the 
presence of anemia, one or the other of which is required in 
order to warrant a 20 percent evaluation under Diagnostic 
Code 7336.

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  There is no 
evidence showing that the hemorrhoids were productive of 
marked interference with employment.  The veteran missed 
seven days of work in June 1999 but the Board finds this does 
not equate to marked interference with employment.  The 
veteran had been hospitalized several times in the past but 
the last of these was in 1987.  These hospitalizations cannot 
be characterized as frequent.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 10 percent for his hemorrhoids.  The benefit sought 
on appeal is accordingly denied.  


ORDER

Entitlement to a rating in excess of 10 percent for 
hemorrhoids is denied.  



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

